Citation Nr: 0418081	
Decision Date: 07/07/04    Archive Date: 07/21/04

DOCKET NO.  03-07 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for residuals of a left 
thigh missile wound, to include femur fracture residuals and 
retained foreign bodies, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel

INTRODUCTION

The veteran served on active duty from November 1945 to March 
1946, and from November 1950 to November 1952.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  In January 2004, the veteran testified at a 
videoconference hearing before the undersigned.  

In addition to the issue cited on the cover page of this 
decision the veteran, in a September 2002 letter to the RO, 
raised the issue of entitlement to service connection for a 
back disorder secondary to service connected left leg 
disorder.  This issue has not been developed for appellate 
review and is not intertwined with the issue on appeal.  
Accordingly, it is referred back to the RO for appropriate 
action.

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  Consistent with the instructions below, VA will notify 
you of the further action required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), requires that VA provide 
a medical examination or, obtain a medical opinion, when such 
an examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  Moreover, 
governing regulations provide that VA's duty to assist 
includes conducting a thorough and contemporaneous 
examination of the veteran that takes into account the 
records of prior examinations and treatment.  Caffrey v. 
Brown, 6 Vet. App. 377 (1994); 38 C.F.R. § 3.326 (2003).  

In this regard, the veteran testified at his January 2004 
videoconference hearing that the symptomatology associated 
with his left leg wound residuals has become significantly 
worse since his November 2001 VA examination, to include, 
among other things, a painful and tender scar, left leg 
swelling and weakness, and an inability to stand or walk for 
any length of time.  Accordingly, a remand is required to 
obtain a contemporaneous picture of the current severity of 
the veteran's service connected left leg disorder.  Id.

Next, the veteran testified at his January 2004 
videoconference hearing that he received all of his left leg 
treatment at either the Winston-Salem or the Durham VA 
medical center.  A review of the record, however, shows that 
the veteran did receive treatment from High Point Orthopedic 
& Sports Medicine, Inc. in June 2002.  Given VA's duty to 
assist, on remand, the RO should obtain and associate with 
the record all of the veteran's contemporaneous records from 
all locations.  38 U.S.C.A. § 5103A(b) (West 2002).  

Therefore, the appeal is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decision in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 
(2003); the Veterans Benefits Act of 
2003; and any other applicable legal 
precedent.  Such notification includes, 
but is not limited to, notifying the 
veteran of the specific evidence needed 
to substantiate the claim of entitlement 
to an increased rating for his left leg 
missile wound residuals.  The letter 
must: (1) notify the claimant of the 
information and evidence not of record 
that is necessary to substantiate the 
claim; (2) notify him of the information 
and evidence that VA will seek to 
provide; (3) notify him of the 
information and evidence the claimant is 
expected to provide; and (4) request he 
provide all pertinent evidence in his 
possession that has yet to be submitted 
to VA.  The veteran should be notified 
that he has one-year to submit pertinent 
evidence needed to substantiate his 
claim.  The date of mailing the veteran 
notice of the VCAA begins the one-year 
period.  

2.  The RO should contact the veteran and 
ask him to identify the name, address, 
and approximate (beginning and ending) 
dates of all VA and non-VA health care 
providers who have treated him for his 
left leg wound since June 2001.  The RO 
should inform the veteran that VA will 
make efforts to obtain relevant evidence, 
such as VA and non-VA medical records, 
employment records, or records from 
government agencies, if he identifies the 
custodians thereof.  Obtain all records 
identified by the veteran that have not 
already been associated with the claims 
file, including all outstanding records 
from the Winston-Salem and Durham VA 
medical centers, as well as from High 
Point Orthopedic & Sports Medicine, Inc.  
The aid of the veteran in securing all 
identified records, to include providing 
necessary authorization(s), should be 
enlisted, as needed.  If any of the 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran notified in 
writing of which records VA was not able 
to obtain.  He must also be notified that 
his claim will be adjudicated without 
these records if he is unable to obtain 
them.  

3.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded orthopedic and neurological 
examinations.  Send the claims folder to 
the examiners for review in conjunction 
with the examinations.  All indicated 
tests and studies deemed appropriate by 
the examiners must be accomplished and 
all clinical findings reported in detail.  
In accordance with the latest AMIE 
worksheet for shell fragment wounds, the 
examiners must provide a detailed review 
of the veteran's history, current 
complaints, and the nature and extent of 
any current adverse symptomatology.  The 
appellant's spouse is authorized to 
attend the examination with him.

4.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If either 
report is deficient in any manner, the RO 
must take corrective action at once.  

5.  Thereafter, following any other 
appropriate development, the RO should 
readjudicate the issue on appeal.  If any 
benefit sought on appeal remains denied, 
he and his representative should be 
provided a supplemental statement of the 
case which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  They should then be 
afforded an applicable time to respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).


